Citation Nr: 1442576	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  13-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ft. Harrison, Montana 


THE ISSUES

1.  Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from April 12, 2009 to April 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana. 

2.  Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from April 15, 2009 to April 21, 2009 at the Billings Clinic in Billings, Montana. 

3.  Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from June 12, 2009 to June 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to June 1970 and from November 1990 to May 1991.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision by the Network Authorization & Payment Center as part of the VA Medical Center in Fort Harrison, Montana.  

The Veteran testified before the undersigned in August 2014.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the Virtual VA system and the Veterans Benefit Management System (VBMS) to insure a total review of the evidence.  Any additional documents should be incorporated into his VBMS file.  


FINDINGS OF FACT

1.  Prior authorization for private inpatient medical care from April 12, 2009 to April 15, 2009, April 15, 2009 to April 21, 2009, and June 12, 2009 to June 15, 2009 was not received.

2.  At the time of the medical treatment, the Veteran was service-connected for symptoms of periodic limb movements and myoclonus, etiology unknown (50 percent disability rating), major depressive disorder (30 percent disabling), symptoms of intermittent, pruritic rash, etiology unknown (30 percent disabling), undiagnosed illness manifested by fatigue, muscle and joint pain, and weight gain/chronic fatigue syndrome (20 percent disability rating), and undiagnosed illness manifested by lesions in the mouth and throat (10 percent disability rating).  

3.  The objective medical evidence does not demonstrate or otherwise indicate that the Veteran's service-connected disabilities are associated with or held to be aggravating the kidney condition that warranted medical treatment from April 12, 2009 to April 15, 2009,  April 15, 2009 to April 21, 2009, or June 12, 2009 to June 15, 2009. 

4.  The Veteran had private health insurance at the time of the April 12 to April 15, 2009, April 15 to April 21, 2009, and June 12 to June 15, 2009, hospitalizations. 


CONCLUSIONS OF LAW

1.  The criteria for payment or reimbursement of unauthorized private medical expenses incurred from April 12, 2009 to April 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).

2.  The criteria for payment or reimbursement of unauthorized private medical expenses incurred from April 15, 2009 to April 21, 2009 at the Billings Clinic in Billings, Montana, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).

3.  The criteria for payment or reimbursement of unauthorized private medical expenses incurred from June 12, 2009 to June 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana, have not been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 17.54, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Medical Reimbursement

The Veteran is seeking reimbursement for private inpatient medical care provided to him from April 12, 2009 to April 15, 2009, April 15, 2009 to April 21, 2009, and June 12, 2009 to June 15, 2009.

Initially, the Board notes that, in adjudicating a claim for reimbursement of medical expenses, VA must make a factual determination as to whether VA gave prior authorization for the non-VA medical care that the Veteran received in a private facility.  See 38 U.S.C.A. § 1703(a); see also 38 C.F.R. § 17.54.  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555 (1994).

Prior to his hospitalization in April 2009, VA treatment records reflect that the Veteran called the VA clinic on April 10, 2009 complaining of bilateral lower extremity edema.  He was advised to come to the clinic and he would be worked in.  The Veteran indicated that he was choosing to go to an urgent care center using his private insurance due to wait time of being worked in that day.  He subsequently sought treatment at the Bozeman Deaconess Hospital on April 12, 2009 and was hospitalized until April 15, 2009.  He was subsequently admitted to the Billings Clinic between April 15, 2009 and April 21, 2009.  

VA treatment records reflect that the Veteran's wife contacted the VA on the morning of June 12, 2009.  The Veteran's wife reported that she had spoken with the Veteran's nephrologist office in Billings and they recommended that the Veteran be seen at the emergency room or the VA.  These records reflect that the Veteran's wife was advised to take him to the emergency room at Bozeman Deaconess Hospital.  The Veteran was subsequently admitted and treated at Bozeman Deaconess Hospital between June 12, 2009 and June 15, 2009.

The Veteran initially asserts that his medical costs should be reimbursed, because he was essentially instructed by the VA to go to the nearest emergency medical facility.  Nevertheless, although VA treatment records confirm, at least with the June 2009 hospitalization, that he was instructed to go to the private hospital, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by the regulation.  Smith v. Derwinski, 2 Vet. App. 378, 378-9 (1992), citing 38 C.F.R. § 17.50d (a) (1991), which has been recodified as 38 C.F.R. § 17.54 (see Medical; Nonsubstantive Miscellaneous Changes; 61 Fed. Reg. 21,964 (May 13, 1996)).

Further, although VA treatment records confirm that the VA was contacted within 72 hours of the Veteran's admission between April 12, 2009 to April 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana  (see April 14, 2009 VA treatment record)  the record does not reflect that VA determined the his non VA treatment was approved.  In fact, the note indicates that a follow-up was to be arranged with the VA and then consults were to be arranged as appropriate.  An application without approval would not satisfy the requirement for pre-authorization.  Zimick v. West, 11 Vet. App. 45, 50-51 (1998).  As such, the non-VA care in this particular situation was not authorized, and payment or reimbursement may not be made on that basis.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.

Accordingly, the Board will proceed to consider whether the Veteran is eligible for payment or reimbursement for services not previously authorized.  See Hennessey v. Brown, 7 Vet. App. 143 (1994).  Where a veteran receives treatment at a non-VA facility without prior authorization, there are two statutes that provide for payment or reimbursement for the medical expenses thus incurred, 38 U.S.C.A. §§ 1725 and 1728.  Which statute applies is generally dependent on whether he has an adjudicated service-connected disability. 

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be a showing that three criteria are met:

(a) The care and services rendered were either: (1) for an adjudicated service-connected disability, or (2) for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b)  The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c)  No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2013).

All three statutory requirements (a, b, and c) must be met before the reimbursement may be authorized.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130 (2013).

Here, there is no indication from the record, nor has the Veteran alleged, that he has a total disability or that his treatment at the private medical facility was for an adjudicated service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability or for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program.  Therefore, he is not eligible for benefits under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.120, 17.47(i).

Next, the Board must turn to the law regarding reimbursement for emergency services for nonservice-connected conditions in non VA facilities.  Payment or reimbursement for emergency services for nonservice- connected conditions in non-VA facilities may also be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000- 1008 (2013).  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.

The Board notes that changes were made to 38 C.F.R. §§ 17.1001, 17.1002, in December 2011 that were effective as of January 20, 2012.  See 76 Fed. Reg. 79,067-79,072 (Dec. 21, 2011).  The changes implemented certain provisions of the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. 110-387.  However, the changes in the regulations do not affect the adjudication of this claim.

Under 38 U.S.C.A. § 1725, a veteran is only considered to be "personally liable" for treatment if he/she (1) is financially liable to the provider of emergency treatment for that treatment (2) has no entitlement to care or services under a health-plan contract (3) has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) is not eligible for reimbursement for medical care or services under section 1728 of this title.  See 38 U.S.C.A. § 1725(b)(3) (West 2002).  In addition, the provision at 38 U.S.C.A. § 1725(f)(2)(A) (West 2002) defines a health-plan contract to include an insurance policy or contract, medical or hospital service agreement, membership or subscription contract, or similar arrangement under which health services for individuals are provided or the expenses of such services are paid.  This definition includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C. 1395c) or established by section 1831 of that Act (42 U.S.C. 1395j).  See 38 U.S.C.A. § 1725(f)(2)(B).

The applicable regulation for claims under 38 U.S.C.A. § 1725, 38 C.F.R. § 17.1002 provides that all of the listed conditions must be met in order to establish eligibility for payment or reimbursement of unauthorized medical expenses.  Included in the list of conditions is the requirement that the claimant have no coverage under a health-plan contract for the emergency treatment.  38 C.F.R. § 17.1002(f) (2013).  Evidence in the claims file clearly reflects that the Veteran had private health insurance through Blue Cross and Blue Shield at the time of the hospitalizations claimed for reimbursement. 

The Board notes that 38 U.S.C.A. § 1725 was amended in February 2010.  See Pub. L. No. 111-137, § 1(a), (b), 123 Stat 3495 (2010).  However, the change in law was meant to address certain circumstances where a veteran had third-party insurance that would pay a portion of the costs associated with emergency treatment in a private facility but the Veteran would be responsible for the remainder of the costs.  An example provided in the House report described where a veteran had minimal health insurance coverage through a state-mandated automobile insurance policy.  Prior to the change in the law, the minimal coverage would prohibit VA from covering any part of the expense.  See House Report 111-55, March 26, 2009.  The change in the law removed 38 U.S.C.A. § 1725(f)(2)(E) which included automobile insurance carriers in the definition of a health-plan contract.  The amendments did not affect the previously established prohibition against VA paying or reimbursing for emergency medical treatment where the veteran had a health-plan contract in place as described above.

The evidence in this case is unequivocal.  The Veteran had a health-plan contract as defined by the statute.  He has not disputed this fact.  In fact, at his August 2014 hearing before the Board, he testified that he was covered by Blue Cross Blue Shield at the time of all the hospitalizations involved in his appeal.  See BVA Hearing Transcript (T.) at 9.  This coverage is a bar to payment by VA.  See 38 U.S.C.A. § 1725(b)(3)(B); 38 C.F.R. § 17.1002(f).  While the Board understands the Veteran is frustrated by VA's failure to pay for expenses that his private insurer did not cover and is sympathetic toward the Veteran, it is bound by the law, and its decision is dictated by the relevant statute and regulations. 

Because the Veteran does not meet one of the criteria under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  Accordingly, for the reasons stated above, payment or reimbursement for medical treatment under the provisions of 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, must be denied.

Duties to Assist and Notify

The Board is satisfied that all relevant facts regarding the issues decided above have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132 (2013).

At any rate, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining medical records.  Consequently, the duty to notify and assist has been met.


ORDER

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from April 12, 2009 to April 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana is denied. 

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from April 15, 2009 to April 21, 2009 at the Billings Clinic in Billings, Montana is denied. 

Entitlement to reimbursement for payment of unauthorized private medical expenses incurred from June 12, 2009 to June 15, 2009 at Bozeman Deaconess Hospital in Bozeman, Montana is denied.




____________________________________________
B. T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


